If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re KAPAHUA and HULST-NOWAK, Minors.                               February 4, 2021

                                                                     No. 351903
                                                                     Newaygo Circuit Court
                                                                     Family Division
                                                                     LC No. 18-009132-NA



                                        AFTER REMAND

Before: SHAPIRO, P.J., and SERVITTO and LETICA, JJ.

PER CURIAM.



        Respondent-mother appeals as of right the trial court’s order terminating her parental rights
to the minor children. We previously remanded this matter to the trial court for further explanation
of its decision. In re Kapahua/Hulst-Nowak, unpublished per curiam opinion of the Court of
Appeals, issued August, 27, 2020 (Docket No. 351903). The trial court having conducted a hearing
on remand and having provided further explanation for its prior decision, we now affirm.

        The trial court obtained jurisdiction over the minor children, SK and FH, and removed
them from mother’s care shortly after FH’s birth. In the petition, it was alleged that mother tested
positive for illegal substances while in the hospital giving birth, FH tested positive for illegal
substances at birth, mother had unsafe housing, and mother lacked stable employment.
Throughout the pendency of this case, mother continued to struggle to overcome her addiction to
methamphetamines. After an October 17, 2019, termination hearing, the trial court held that the
DHHS had established statutory grounds for termination of parental rights under MCL
712A.19b(3)(c)(i). The trial court also found that termination was in the children’s best interests.
On remand, the trial court made the same findings.

       On appeal, mother argues that the DHHS did not establish the statutory criterion for
termination of parental rights under MCL 712A.19b(3)(c)(i) by clear and convincing evidence.
She further argues that termination of her parental rights was not in the best interests of the minor
children. We disagree.


                                                -1-
        This Court reviews both the court’s decision that a ground for termination has been proven
by clear and convincing evidence and, where appropriate, the court’s decision regarding the child’s
best interest, for clear error. In re Fried, 266 Mich App 535, 541; 702 NW2d 192 (2005). The
trial court must find that at least one of the statutory grounds for termination was proven by clear
and convincing evidence in order to terminate parental rights. In re Gonzalez/Martinez, 310 Mich
App 426, 431; 871 NW2d 868 (2015).

         Termination of parental rights under MCL 712A.19b(3)(c)(i) is proper when, after a period
of 182 or more days has elapsed, the trial court finds by clear and convincing evidence that “[t]he
conditions that led to the adjudication continue to exist and there is no reasonable likelihood that
the conditions will be rectified within a reasonable time considering the child’s age.” In this case,
the trial court provided mother more time than the 182-day statutory period to rectify the conditions
that originally led to adjudication.

        The principal condition needing to be rectified was mother’s substance abuse. At the
remand hearing, the guardian ad litem pointed out that although mother had claimed 75 days of
sobriety at the time of the termination trial, her drug of choice left the body quite rapidly such that
if mother knew a drug test was forthcoming, she could abstain from the drug for just a day or two
to get a negative test result. The guardian ad litem also pointed out that mother had an established
pattern of maintaining sobriety for a short period of time, but then returning to drug use, and was
exhibiting the same pattern with her youngest child (born after the termination trial in this case).
A substance use disorder clinician who had provided services to mother testified at the remand
hearing that mother did not complete services with her.

        The trial court found that while mother attended most of the scheduled hearings throughout
the proceedings, her participation in and benefit from services were sorely lacking. The trial court
referred to a psychological examination performed on mother and the evaluator’s recommendation
that to establish and maintain sobriety, mother should attend three to five AA/NA meetings per
week, secure a sponsor, work a 12-step program, submit to random drugs tests, and engage in
therapy. The trial court found that mother:

        . . . did not establish and maintain sobriety up until and including the time of the
       authorization of the termination petition. And while she may have provided some
       evidence of attendance at NA and AA meetings, she did not attend three to five NA
       or AA meetings per week. She did not provide evidence or evidence wasn’t brought
       to light that she secured a sponsor, [or] that she worked or completed a12-step
       program, and that those were the main three things that had to do with the AA and
       NA meetings.

       The court noted that from the date the children were removed from mother’s care in
October 2018 and through July 2019, mother repeatedly tested positive for methamphetamines.
The court referred to a toxicology expert’s report that out of 26 drug tests issued to mother, 15 of
them were positive for methamphetamines, including one in late July 2019. The court opined that
the positive tests showed mother’s inability to make changes in her life concerning illegal
substances. It further opined that mother provided no evidence to support her claim at the
termination trial that she had 75 days of sobriety at that point, and that there was no evidence that
mother could adequately address her substance abuse within a reasonable time in light of the


                                                 -2-
children’s ages. Indeed, a foster care worker and adoption case monitor testified at the remand
hearing that during mother’s purported 75 days of sobriety, she actually had tested positive for
THC.

        Given the above, and the trial court’s entry of an order after the remand hearing which
further explains its reasoning for the termination of mother’s parental rights, we find no error. The
trial court’s determinations that clear and convince evidence supported termination and its finding
that termination was in the children’s best interests is supported by the record.

       Affirmed.

                                                              /s/ Douglas B. Shapiro
                                                              /s/ Deborah A. Servitto
                                                              /s/ Anica Letica




                                                -3-